In a negligence action to recover damages for personal injuries, loss of services and medical expenses, plaintiffs (husband and wife) appeal from the following three orders of the Supreme Court, Kings County, denying their successive applications for a preference pursuant to rule 9 of the Kings County Supreme Court Rules: (1) an order, dated November 2, 1961, which denied the preference but granted plaintiffs leave to renew the application upon their consent to an examination of the plaintiff wife by an impartial, court-appointed physician; (2) an order, dated February 26, 1962, which, on the basis of the report of the physician so appointed, adhered to the original determination; and (3) an order, dated May 22, 1962, which denied reconsideration upon an application which we deem to have been made on additional facts. Order, dated May 22, 1962, reversed on the facts, with $10 costs and disbursements, and application for preference granted. Appeal, insofar as it relates to the orders dated November 2, 1961 and February 26, 1962, dismissed as academic. Under the circumstances here present, we are of the opinion that a preference was warranted. Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.